21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 1 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 2 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 3 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 4 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 5 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 6 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 7 of 8
21-30107-hcm Doc#50-7 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                         Reply in Support of MSJ Pg 8 of 8
